PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
0United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/640,100
Filing Date: 30 Jun 2017
Appellant(s): UChicago Argonne, LLC et al.



__________________
Jeffrey R. Lomprey
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed January 31, 2022.

(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated November 8, 2021 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection are provided under the subheading “NEW GROUNDS OF REJECTION.”
The following ground(s) of rejection are applicable to the appealed claims.
Claims 1, 7-13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Kim et al. (US 2012/0028134) in view of Paulsen et al. (US 2016/0006032).
For claims 1, 7 and 9-11: Kim teaches a lithium ion battery electrochemical device comprising a cathode comprising an active cathode material comprising a lithium transition metal oxide and having a dopant cation such as Ti, inter alia, in the lithium transition metal mixed oxide. (Kim in ¶ 0041)  An outer layer of a metal oxide is over the surface of the lithium transition metal oxide. (¶ 0045)  The dopant cation is present at less than about 5%, which teaches or at least suggests the dopant cation being present in an amount of 10 wt.% or less of the particle. (¶ 0041)  The lithium transition metal oxide is of the formula LixNi1-y-z-MnyCozO-2, where 0.9≤x≤1.3, 0<y<1, and 0<z<1, which teaches or at least suggests that the lithium transition metal oxide is LiNixCoyMn1-x-yO2 where 0≤x≤1, 0≤y≤1 and 0≤x+y≤ 1. (¶ 0021)
 	Kim does not explicitly teach the lithium transition metal oxide as a core at least partially encapsulated by a layer comprising the lithium transition metal oxide and the dopant cation.  However, Paulsen in the same field of endeavor teaches incorporation of a dopant into the surface layer of a lithium metal oxide powder. (Paulsen in ¶ 0038)  Paulsen specifically teaches the elements of the core consisting of the elements of the surface layer, and that in the core, the dopants are substantially absent. (Id.)  The skilled artisan would find obvious to modify Kim so as to incorporate the dopant cation as a layer encapsulating the core of the lithium transition metal oxide.  The motivation for such a modification is for the resultant electron-insulating properties, low electronic conductivity and to provide a physical separation from the electrolyte which prevents undesirable side-reactions. (¶ 0039)                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                       
	For claim 8:  The cathode further comprises a current collector, a conductive carbon material, a binder, and combinations thereof. (Kim in ¶¶ 0054-0055)
	For claim 12:  The electrochemical device further comprises an anode, a separator, and a non-aqueous electrolyte. (Kim in ¶ 0062, ¶ 0065)
	For claim 13:  The anode comprises a current collector, a conductive carbon material, a binder, and combinations thereof. (Kim in ¶¶  0058-0061)
 	For claim 20:  As to preparing the active cathode material by the method of claim 14, method limitations of claim 14 are not given patentable weight as the limitations do not give breadth or scope to the product claim.  The claimed product appears to be the same or similar to the prior art product insofar as being an active cathode material comprising particles with a core of a lithium transition metal oxide at least partially encapsulated by a layer comprising the lithium transition metal oxide and a dopant cation, and an outer layer comprising a metal oxide, as obvious over the prior art teachings of Kim and Paulsen.  In the event that any differences can be shown by the product of the product-by-process claim, such differences would have been obvious to the skilled artisan as a routine modification of the product absent of a showing of unexpected results.  In re Thorpe, 227 USPQ 964 (Fed. Cir. 1985).  


NEW GROUNDS OF REJECTION
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 4 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 4 recites the limitation “wherein the dopant cation is the same metal as is present in the metal oxide” in line 4.  Claim 1 in line 6 recites that the dopant cation is Ti.  Thus, claim 4 appears to recite that the dopant cation may be another metal though limited to being the same metal as is present in the metal oxide.

WITHDRAWN REJECTIONS
The following grounds of rejection are not presented for review on appeal because they have been withdrawn by the examiner.  The rejection of claims 4, 5 and 21 under 35 U.S.C. 103 based on Kim et al. (US 2012/0028134), Paulsen et al. (US 2016/0006032), and BI et al. (US 2015/0104708) has been withdrawn.

(2) Response to Argument
On pg. 10, the examiner concedes with appellant that the present materials have a three-layer structure of 1) a core of the claimed lithium transition metal oxide (LiNix-CoyMn1-x-y---O-2),   2) a Ti-doped layer of the lithium transition metal oxide, and 3) a metal oxide layer surrounding the entire core and the Ti-doped layer.  The examiner agrees with the structure claimed.  It is noted, however, that appellant’s assertions that the Ti-doped layer is by low temperature calcination (pg. 10) and (citing ¶ [0026] of the specification) that the “dopant cation and the outer layer containing the metal oxide are introduced by depositing a dopant precursor on the surface of lithium transition metal oxide particles through a process selected from, but not limited to, a sol-[gel] process and a co-precipitation process, followed by a heat treatment at an elevated temperature” so that depositing of the dopant by a precursor on the surface of the lithium transition metal oxide particles is through, e.g. a sol-gel process or a coprecipitation process followed by heat-treatment, are to the process of making while the present claims are to the formed product.  Nonetheless, appellant draws a structural interpretation from the process of making in asserting that the Ti is not exchanged with any of the materials in the lithium transition metal oxide, that all of the Ni, Mn, and Co remain in the lattice of the material and titanium is not exchanged with any of these metals, and that the Ti just resides as a dopant around the crystal lattice of the cathode active material in the layer comprising the lithium transition metal oxide and a dopant cation.  In this regard, appellant’s characterization of the titanium residing as a dopant cation in a lithium transition metal oxide layer (i.e. a Ti-doped layer) around a core of lithium transition metal oxide core, without any exchange with its Ni, Mn, and Co elements, is consistent with the accepted meaning of a dopant as well as appellant’s claimed three-layer structure of 1) a core of the claimed lithium transition metal oxide, 2) a Ti-doped layer of the lithium transition metal oxide, and 3) a metal oxide layer surrounding the entire core and the Ti-doped layer.  

On pg. 11, appellant submits that Kim does not teach a dopant as claimed as the dopant is part of the crystal structure, and that the material in Kim is LiNi[Ni1-a-b(Ni1/2Mn1/2)a(Cob)1-kAk]O2 where A is the dopant.  Appellant then cites paragraph [0041] of Kim which reads:
Also, the LiNiMO2 may further include a small amount of dopant 
selectively.  The dopant may be, for example, aluminum, titanium, magnesium, or 
the like, which is incorporated into a crystal structure.  Further, other 
dopants such as B, Ca, Zr, F, P, Bi, Al, Mg, Zn, Sr, Ga, In, Ge, and Sn are not 
incorporated into a crystal structure, but may be accumulated in a grain 
boundary or included as a coating on a surface.  

(emphasis in original)
Based on this passage, appellant concludes from the second sentence that when the dopant is Ti, it is in the crystal structure and Ti replaces one of the other metals at a dopant level, and from the third sentence that other dopants that are in the grain boundaries and not in the crystal structure expressly excludes Ti.
 	In reply, this argument is not found persuasive.  The dopant in Kim does not, as appellant  emphasizes in the passage, exchange with any of the core elements of Kim by merely being incorporated into a crystal structure.  This would be substitution, not doping.  Furthermore, the dopants that may be incorporated into a crystal structure include aluminum, titanium, and magnesium, but the dopants that may be in a grain boundary or coating on a surface also include aluminum (Al) and magnesium (Mg).  The passage therefore appears inconsistent in listing dopants which are in the crystal structure vs. dopants which are in the grain boundary or surface coating.  As appellant does not point out that aluminum and magnesium are in both lists, appellant may have read the second sentence as a list of dopants in the crystal structure that is mutually exclusive from third sentence list of dopants in the grain boundary or surface coating.  In such a scenario, the examiner would concede that Ti is expressly excluded from the crystal structure.  However, in its present form, the examiner interprets and gives paragraph [0041] its broadest reasonable interpretation as teaching that dopants may be in the crystal structure and/or outside the crystal structure.  The examiner additionally notes that paragraph [0041] uses exemplary phrasing in stating that the dopant may be titanium incorporated into a crystal structure, and that the list includes other dopants such as B, Ca, Zr, etc. that, when not incorporated into a crystal structure, may be in a grain boundary or coating on a surface.  For at least these reasons, appellant’s assertion on pg. 12 of there being three things unambiguously set forth in Kim, i.e. 1) that Ti is incorporated into the crystal lattice and that 2) the omission of Ti as an “other dopant” is not an oversight or accidental is not found persuasive.  However, the examiner concedes on the third point that 3) the outer layer is to be “Al2O3” or the like (citing ¶ 0045).
	Turning to Paulsen, on pg. 13, appellant cites paragraph [0031] of Paulsen which reads:
Viewed from a first aspect, the invention can provide a lithium metal 
oxide powder for a cathode material in a rechargeable battery, the particles of 
the powder comprising a core material and a surface layer, the core having a 
layered crystal structure consisting of the elements Li, a metal M and oxygen, 
wherein the metal M has the formula M=Co1-aMꞌa, wherein Mꞌ is Al 
or M’ is Al and either one or more of Ti, Mg, Ga and B; and the surface layer 
comprising Li, Co, and inorganic N-based oxides or lithiated oxides, wherein N 
is Al, Ti and Mg or N is Al, Ti, Mg and either one or more metals of the group 
consisting of Fe, Cu, Ca, Ba, Y, Sn, Sb, Na, Zn, Zr and Si, and wherein the 
molar ratios Mg:Co>0.004, Al:Co>0.004, and wherein the sum of Mg, Al and 
Ti molar contents in the core is less than the sum of Mg, Al and Ti molar 
contents in the surface layer.

(emphasis in original)
Relying on this passage, appellant submits that core of Paulsen requires the presence of Al, and where Ti is included, it is included as part of the crystalline lattice like that in Kim, and that the surface layer materials are not the same as presently claimed, i.e. TiO2.
In reply, the examiner concedes that the core of Paulsen includes Al and would include Ti as well. (lines 5-6 of Paulsen ¶ [0031] reads “Mꞌ is Al or M' is Al and either one or more of Ti, Mg, Ga and B”)  However, the argument that the core of Paulsen is not the same as the presently claimed invention is not found persuasive, since this argument is solely against Paulsen while not taking into account that Kim teaches or at least suggests the core as that presently claimed.  Appellant is reminded that regarding arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  Notwithstanding this, it is noted that appellant’s claim 1 recites the core using an open-ended transitional phrase in comprising a lithium transition metal oxide.  Furthermore, it is noted that in Kim the lithium transition metal oxides may be in admixture. (Kim in ¶ 0043)  As to the surface layer materials presently claimed not being the same as those of Paulsen, this argument is not found persuasive, as claim 1 merely recites “an outer layer comprising a metal oxide”.  For at least these reasons, appellant’s summarization on pg. 14 that the combination of Kim and Paulsen being structure having a core cathode active material of a lithium metal oxide, doped with titanium, and overcovered by an outer layer of a lithium metal oxide is not found persuasive.  
Appellant’s final assertions that Kim and Paulsen lead to an entirely different structure of a core cathode active material having a dopant included in the crystal lattice has been fully considered but arguments of record are found insufficient in overcoming the ground of rejection based on Kim and Paulsen.  Kim is maintained to teach, inter alia, an active cathode material comprising a lithium transition metal oxide of the claimed formula, an outer layer of a metal oxide, and a dopant within the claimed wt.% range.  The examiner does concede that in Kim that Ti is not in the list of other dopants that are in the grain boundary or coating on the surface .  However, since both aluminum (Al) and magnesium (Mg) are in both the list of dopants in the crystal structure and the list of dopants in the grain boundary or coating on the surface, it appears to the examiner that there is also no specific significance to Ti not being in the other dopants list.  For at least this reason, the rejection based on Kim taken in view of Paulsen to teach or at least suggest the absence of dopants in the core while remaining as a layer encapsulating the core is maintained.
Appellant’s allegation on improper hindsight reasoning is noted.  It must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  
On pg. 15, Appellant’s arguments for Bi have been fully considered.  On review of the application as a whole and the ground of rejection further in view of Bi, the rejection based on Kim, Paulsen and Bi has been withdrawn.
Appellant’s request for rejoinder is acknowledged.  The rejoinder of method claims 14, 17 and 18 will be fully considered upon allowance of the present application.

(3) Conclusion of Examiner Answer
For the above reasons, it is believed that the rejections should be sustained.

This examiner’s answer contains a new ground of rejection set forth in section (1) above. Accordingly, appellant must within TWO MONTHS from the date of this answer exercise one of the following two options to avoid sua sponte dismissal of the appeal as to the claims subject to the new ground of rejection:
(1) Reopen prosecution. Request that prosecution be reopened before the primary examiner by filing a reply under 37 CFR 1.111 with or without amendment, affidavit or other evidence. Any amendment, affidavit or other evidence must be relevant to the new grounds of rejection. A request that complies with 37 CFR 41.39(b)(1) will be entered and considered. Any request that prosecution be reopened will be treated as a request to withdraw the appeal.
(2) Maintain appeal. Request that the appeal be maintained by filing a reply brief as set forth in 37 CFR 41.41. Such a reply brief must address each new ground of rejection in an arguments section as set forth in 37 CFR 41.37(c)(1) and should be in compliance with the other requirements of 37 CFR 41.37(c). If a reply brief filed pursuant to 37 CFR 41.39(b)(2) is accompanied by any amendment, affidavit or other evidence, it shall be treated as a request that prosecution be reopened before the primary examiner under 37 CFR 41.39(b)(1). 
Extensions of time under 37 CFR 1.136(a) are not applicable to the TWO MONTH time period set forth above. See 37 CFR 1.136(b) for extensions of time to reply for patent applications and 37 CFR 1.550(c) for extensions of time to reply for ex parte reexamination proceedings.

Respectfully submitted,
/Julian Anthony/
Examiner, AU 1722

/CYNTHIA H KELLY/            Supervisory Patent Examiner, Art Unit 1722                                                                                                                                                                                            

A Technology Center Director or designee must personally approve the new ground(s) of rejection set forth in section (1) above by signing below: 
/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700
Director’s Designee for New Grounds of Rejection

Conferees:
/CYNTHIA H KELLY/            Supervisory Patent Examiner, Art Unit 1722            

/BLAINE COPENHEAVER/
Quality Assurance Specialist, TC 1700

                                                                                                                                                                            

Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.